Citation Nr: 0323562	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to August 
2001.

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  In 
September 2002, a hearing was held before a hearing officer 
in Jackson, Mississippi.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  There is no objective showing of a current knee 
disability.

3.  The record does not contain competent medical evidence 
demonstrating the presence of a current bilateral knee 
disability that is etiologically related to service.


CONCLUSION OF LAW

A chronic bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and implementing regulations 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.159) 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  The veteran was 
notified of the evidence required for a grant of his claim by 
letter dated in November 2001, informing the veteran of the 
VCAA, and a statement of the case dated in May 2002.  The 
Board concludes that the discussions therein adequately 
informed the veteran of the evidence needed to substantiate 
his claim, thereby meeting the notification requirements of 
the VCAA.  Thus, there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The necessary evidence, including the veteran's 
service medical records as well as VA clinical records, dated 
through May 2002, has been obtained by the RO.  In addition, 
the veteran has not identified any additional pertinent 
records that should be considered in the adjudication of his 
claim.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002).  As a result, the Board finds that the 
development requirements of the VCAA have also been met.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case, and, therefore, further development is 
not warranted.

II. Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2002).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The claims file contains the veteran's service medical 
records as well as two (2) VA examination reports.  According 
to the veteran's service medical records, he complained of, 
and sought treatment for, knee pain several times during 
service.  Specifically, in July 1996, approximately one month 
following his entrance into service, the veteran sought 
treatment for knee pain that he attributed to "running."  
He also complained that his knees were stiff in the morning.  
The results of his radiological examination and physical 
examination at that time were normal.  (See examination 
reports dated in July 1, 1996 and July 9, 1996.)  On July 10, 
1996, the veteran was diagnosed with bilateral RPPS (retro 
patellar pain syndrome).

Although the veteran did not seek further treatment for knee 
pain until September 2000, in November 1998, the veteran 
sought treatment for wrist pain after he fell while 
rollerblading.  The Board notes that the examination report 
indicates that the veteran complained of wrist pain "while 
performing push-ups and playing basketball."  There is no 
indication, however, that the veteran reported any knee pain 
during his physical examination.  (See examination report 
dated in November 1998.)

The veteran sought treatment for left knee pain in September 
2000.  Following a physical examination which revealed no 
effusion, edema or ecchymosis, and which indicated negative 
results for McMurray's, Lachman and anterior drawer tests, 
the veteran was diagnosed with patellar bursitis of the left 
knee.  In Fall 2000 and Spring 2001, the veteran also was 
diagnosed with patella tendonitis of the left knee.  An 
examination report dated in March 2001, however, indicates 
that the left knee patellar tendonitis was resolving well.

The veteran was accorded a separation examination in July 
2001, during which no abnormalities of his knees were 
indicated.  He did, however, complain of knee pain in his 
self-reported medical history.  Nevertheless, the comment 
section of the separation examination report indicates that 
the veteran did not want to remain in the army longer in 
order to receive an evaluation of his knee, and, therefore, 
he was instructed to obtain a knee examination outside of the 
army.  

Notwithstanding the veteran's almost constant complaints of 
knee pain during service, the objective findings contained in 
his service medical records indicate that his knee pain was 
the result of "acute problems which usually clear up without 
residuals."  (See VA examination report, dated in May 2002.)  
As support for this assertion, attention is directed to the 
fact that the November 1998 sevice medical record documents 
the fact that the veteran's knee pain was not so severe as to 
preclude him from playing basketball.  

Upon separation from the service, the veteran filed a claim 
for entitlement to service connection for a bilateral knee 
disability.  In connection with his claim, the veteran 
received two (2) VA examinations of his knees; one was 
conducted in November 2001 and one was conducted in May 2002.  
The VA examination report dated in November 2001 indicated a 
normal examination of both knees, except for a trace of 
crepitus in the left knee.  X-rays of the veteran's knee 
indicated no abnormalities.  As a result, the VA examiner 
concluded that "on physical and X-ray examination, I can 
find no objective evidence of organic pathology in either 
knee to explain [the veteran's] symptoms."  There was no 
diagnosis of any knee disability.

In May 2002, the veteran's knees were re-examined by the same 
physician who examined him in November 2001.  The VA examiner 
reviewed his November 2001 evaluation of the veteran as well 
as the claims file.  He noted in his examination report, that 
"while in the military, the veteran was treated for patellar 
tendonitis and patellar bursitis."  As set forth above, 
however, the examiner noted:  "[B]oth of these are acute 
problems which usually clear without residuals."  (See VA 
examination report dated in May 2002.) 

The VA examiner noted:

I could detect no objective evidence of 
weakness, incoordination, fatigability, or 
loss of motion due to the above.  I am 
unable to estimate the range of motion or 
functional capacity present if one of these 
previous problems should recur.  At the 
time of my examination, I could find no 
objective evidence of organic pathology to 
explain [the veteran's] knee pain.  


Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board 
has carefully considered the veteran's assertions in written 
argument as well as his testimony presented at a September 
2002 hearing that he suffers from a current bilateral knee 
disability linked to his military service.  Nevertheless, the 
competent medical evidence of record does not support the 
veteran's assertions.  Specifically, the VA examination 
reports dated in 2001 and 2002 do not show the presence of 
any current knee disability.  Absent any independent 
supporting clinical evidence from a physician or other 
medical professional, "[t]he veteran's own statements 
expressing his belief that his disabilities are service 
connected . . . are not probative."  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Thus, as there is no competent 
medical evidence to support the veteran's assertions, they 
are of minimal probative value.  Espiritu, 2 Vet. App. at 
495.  

After reviewing the evidence of record, the Board finds, that 
the "negative" evidence, principally the November 2001 and 
May 2002 VA examinations which do not indicate the presence 
of a current bilateral knee disability outweighs the 
"positive" evidence of record, which is limited to the 
subjective assertions of the veteran.  As a result, the 
veteran's claim for service connection of a bilateral knee 
disability must be denied.  Gilbert, 1 Vet. App. at 49.

ORDER

Service connection for a bilateral knee condition is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

